Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 09/27/2022.  Presently claims 1-7, 9-17, 26 and 29-31 are pending. Claim 8,18-25, 27-28 and 22-44 have been cancelled. New claims 45-47 have been added.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-17, 26 and 29-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 9-11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) and Kelsey (US4057990A).
Regarding Claim 1, Kuka discloses a machine to form a cross-section in a stationary component (fig.1: (6)) the machine (abstract and fig.1: (1)) (paragraphs 0022-0028) comprising:
a first roll (figs.2-3 and 8-11: (13)) to engage the stationary component (figs.1 and 8-11: (6)); 
a second roll (figs.2-3 and 8-11: (16)) to set a forming angle for movement along the stationary component (figs.1 and 8-11: (6)); the stationary component (figs.1 and 8-11: (6)) formed between the first roll and the second roll; 
the first roll, the second roll, to move together along the stationary component (paragraphs 0024-0027 and 0046).

Kuka does not disclose a first cam follower upstream relative to the first roll and the second roll; and a second cam follower downstream relative to the first roll and the second roll, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the stationary component, 
the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component;
the second cam follower including a brush to contact the component, the brush to remove galvanization from the component.

Ernest teaches a roll-forming apparatus (abstract and fig.1: (1)), comprising:
a first roll (fig.1: the top rolls of groups 1-4) and a second roll (fig.1: the bottom rolls of groups 1-4) to engage a component (web); 
a first cam follower (figs.1 and 4-6: (64) and (66) of element (10)) upstream relative to the first roll and the second roll (page 12 paragraph10-page 13 paragraph 5; figs.1 and 4-6: (64) and (66) of element (10) upstream relative to the top and bottom rolls of groups 1-4); and 
a second cam follower downstream relative to the first roll and the second roll (page 24 paragraph 15-page 25 paragraph 5; figs.1 and 14-16: (250) and (254) of the element (27) downstream relative to the top and bottom rolls of groups 1-4), 
the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component (figs.1 and 4-6: (64) and (66): pinch rolls and are of cylindrical shape in profile, so as to simply grip the upper and lower surfaces of the sides of the web where it enters the machine and ensure a positive feed of the web towards the downstream dies. figs.1 and 14-16: (250) and (254) to correct sideways deflection of the web).

Both of the prior arts of Kuka and Ernest are related a roll-forming apparatus;
Further, the prior arts of Kuka disclose the first roll (13) and the second roll (16) are mounted on the carriage (5) so as to move the first roll and the second roll together along the stationary component (paragraphs 0024-0027 and 0046);
And obviously when modifying the first and second rolls of Kuka by a first cam and second cam as taught by Ernest it will result to the first cam and second cam to be a part of the moving carriage (5) of Kuka thereby having the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a first cam follower upstream relative to the first roll and the second roll; and a second cam follower downstream relative to the first roll and the second roll, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component as taught by Ernest thereby having the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the stationary component and the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component in order to ensure a positive feed of the web towards the downstream forming unit and to correct sideways deflection of the component (Ernest: page 24 paragraph 15-page 25 paragraph 5; and page 12 paragraph10-page 13 paragraph 5), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Kuka in view of Ernest does not disclose the second cam follower including a brush to contact the component, the brush to remove galvanization from the component.

Kelsey teaches a roll forming apparatus (abstract), comprising: 
including a brush to contact a component, the brush to remove chips or pieces of metal from the component (col.2 lines 47-58).

Both of the prior arts of Kuka and Kelsey are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second cam of the follower apparatus of Kuka in view of Ernest to have a brush as taught by Kelsey in order to wipe the workpiece so that chips or pieces of metal are swept away from contact with the rolls (Kelsey: col.2 lines 47-58); thereby having the second cam follower including a brush to contact the component, the brush to remove galvanization from the component; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding Claim 2, Kuka discloses wherein the first roll, the second roll, (figs.2-3 and 8-11: (13) and (16)) form a forming unit (fig.1: (5)) (paragraphs 0023-0027), 
the machine further including a controller (fig.1: controller (4) and robot (2)) to move the forming unit (fig.1: (5)) relative to a central axis of the stationary component (fig.1: (6)) to form a variable cross-section in the stationary component (paragraph 0054), the controller to determine a number of passes the forming unit is to make along the component (paragraphs 0009 and 0014-0015: correction and optimization of the folding steps ).
Therefore, the combination of Kuka in view of Ernest teaches wherein the first roll, the second roll, the first cam follower, and the second cam follower form a forming unit, the machine further including a controller to move the forming unit relative to a central axis of the stationary component to form a variable cross-section in the stationary component, the controller to determine a number of passes the forming unit is to make along the component.

Regarding Claim 4, Kuka discloses including at least one of a clamp, a mechanical stop pin, a pneumatic suction cup, or a magnetic force to hold the stationary component (fig.1: (8) and (9)) (paragraph 0023).

Regarding Claim 5, Kuka discloses including a roll adjuster to adjust the first roll (fig.2: (13)) based on a thickness of the stationary component (paragraph 0029).  

Regarding Claim 6, Kuka discloses including a roll adjuster, to adjust the second roll (fig.2: (16)) to adjust the forming angle (figs.8-11: (α)) (paragraphs 0029-0030 and 0042-0045).  
Kuka does not disclose via a tensioning screw;
Kuka disclose the roll adjustor is a drive (figs.2-3: (22)); example an electric motor with an output element, such as a push and pull rod, a spindle or the like., Equipped. The driven element is self-locking or otherwise lockable, for example by clamping or clamping elements, so that the set roll position is maintained against the bending reaction forces without dodging (paragraphs 0029-0030);
Further, the Applicant disclose the roll adjustor can be a servomechanism, a tension screw, or an actuator (Applicant’s specification: paragraph 0042);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the roll adjuster of Kuka by any equivalent roll adjuster in order to position the second roller relative to the first roller as desired so as to achieve a specific shape of the component , since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

 Regarding Claim 7, Kuka discloses the first roll, the second roll, (figs.2-3 and 8-11: (13) and (16)) form a forming unit (fig.1: (5)) (paragraphs 0023-0027), 
the machine further including a robot arm (fig.1: (12)) to adjust a position of the forming unit (fig.1: (5)) relative to the stationary component (fig.1: (6)) to move the forming unit along the stationary component (paragraph 0027).  

Ernest teaches wherein the first roll (the top rolls of groups 1-4), the second roll (the bottom rolls of groups 1-4), the first cam follower (figs.1 and 4-6: (64) and (66) of element (10)), and the second cam follower figs.1 and 14-16: (250) and (254) of the element (27)) form a forming unit (fig.1).
Therefore, the combination of Kuka in view of Ernest teaches wherein the first roll, the second roll, the first cam follower, and the second cam follower form a forming unit, the machine further including a robot arm to adjust a position of the forming unit relative to the stationary component to move the forming unit along the stationary component.  

Regarding Claim 9, Kuka discloses the first roll, the second roll, (figs.2-3 and 8-11: (13) and (16)) form a forming unit (fig.1: (5)) (paragraphs 0023-0027), 
the machine further including a robot arm (fig.1: (12)) operatively coupled to the forming unit (fig.1: (5)) to adjust a position of the forming unit relative to the stationary component (fig.1: (6)) to move the forming unit along the stationary component (paragraph 0027).  

Ernest teaches wherein the first roll (the top rolls of groups 1-4), the second roll (the bottom rolls of groups 1-4), the first cam follower (figs.1 and 4-6: (64) and (66) of element (10)), and the second cam follower figs.1 and 14-16: (250) and (254) of the element (27)) form a forming unit (fig.1).
Therefore, the combination of Kuka in view of Ernest teaches wherein the first roll, the second roll, the first cam follower, and the second cam follower form a forming unit, the machine further including a robot arm operatively coupled to the forming unit to adjust a position of the forming unit relative to the stationary component.  


Regarding Claim 10, Kuka discloses wherein the robot arm (fig.1: the robot arm (3) of the element (12) of the six axes robot (2)) is to adjust the position of the forming unit relative to the stationary component to move the forming unit along the stationary component (paragraph 0024).
  
Regarding Claim 11, Kuka discloses wherein the robot arm is to adjust an angle of the forming unit relative to the stationary component to adjust the forming angle (fig.1: the robot arm (3) of the element (12) of the six axes robot (2), joints capable of adjusting the angle of the forming unit relative to the component).  

Regarding Claim 13, Kuka discloses further including a sensor fig.1: controller (4) and robot (2), inherent the robot is having sensors) to determine a parameter of the stationary component; and a controller to adjust one of the first roll or the second roll, based on the parameter of the stationary component (paragraphs 0022 and 0029: the controller adjusts the first roll, second roll, or forming unit based on a parameter of the component).  

Regarding Claim 14, Kuka discloses the robot arm (fig.1: (3) of the element (12) of the six axes robot (2)) moving the forming unit along the stationary component (paragraph 0024). 
Ernest teaches including pins operatively coupled to the forming unit to locate the stationary component and align the forming unit with the stationary component prior to the robot arm moving the forming unit along the stationary component (figs.1 and 4-6: (64) and (66): pinch rolls and are of cylindrical shape in profile, so as to simply grip the upper and lower surfaces of the sides of the web where it enters the machine and ensure a positive feed of the web towards the downstream dies).
Therefore, the combination of Kuka in view of Ernest teaches further including pins to locate the stationary component and align the forming unit with the stationary component prior to the robot arm moving the forming unit along the stationary component.  

Regarding Claim 16, Kuka discloses wherein the forming unit (fig.1: (5)) is to engage the stationary component (fig.1: (6)) prior to the robot arm (fig.1: (3) of the element (12) of the six axes robot (2)) moving the forming unit along the stationary component (paragraphs 0024-0025).  

Claims 3 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) and Kelsey (US4057990A) as applied to claim 1 above, and further in view of Smith (US20100139350).

Regarding Claim 3, Kuka in view of Ernest does not disclose including a third roll to engage the stationary component to generate an interface between the stationary component and the machine; the third roll adjustable independently from the first and second rolls.  

Smith teaches a machine to form a cross-section in a component (fig.7A: (304d)) the machine (abstract and fig.1: (100)) (paragraphs 0037-0039) comprising:
a first roll (figs.4A and 7A: (402b)) to engage the stationary component (figs.1 and 8-11: (6)); 
a second roll (figs.4A and 7A: (402a)) to set a forming angle for movement along the component; the stationary component (figs.1 and 8-11: (6)) formed between the first roll and the second roll (fig.7A) (paragraphs 0039); 
a third roll (figs.4B and 7A: (404)) to engage the stationary component to generate an interface between the stationary component and the machine (paragraph 0039);
the third roll adjustable independently from the first and second rolls (paragraph 0039: each roller is adjustable independently).

Both of the prior arts of Kuka and Smith are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a third roll to engage the stationary component to generate an interface between the stationary component and the machine, the third roll adjustable independently from the first and second rolls as taught by Smith in order to allow the worked cross-sectional geometry to be more complex than what can be worked by only two rolls, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 6, Kuka discloses including a roll adjuster, to adjust the second roll (fig.2: (16)) to adjust the forming angle (figs.8-11: (α)) (paragraphs 0029-0030 and 0042-0045).  
Kuka does not disclose via a tensioning screw;
Smith teaches a roll adjuster, via a tensioning screw, to adjust the second roll to adjust the forming angle (pargraph 0039 and fig.4A: (410))  

Both of the prior arts of Kuka and Smith are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the roll adjuster of the apparatus of Kuka by a roll adjuster, via a tensioning screw, to adjust the second roll to adjust the forming angle as taught by Smith, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) and Kelsey (US4057990A) as applied to claim 1 above, and further in view of Comau (“Robot Roller Hemming: Comau RHEvo” (2014)).

Regarding claim 12, Kuka in view of Ernest and Kelsey does not disclose wherein the robot arm is to rotate the forming unit to invert the forming angle set by the second roll.  

Comau teaches a robot arm (see fig.1 below: element B) driven roll (see fig.1 below: element C) folding the cross-section of a stationary component (see fig.1 below: element A). This robot arm being shown to be capable of moving its arm and the roller on the arm about 180° (Timestamp 1:50-2:20, the arm moves in a 180 degree rotation as the hemming roller contacts the various parts of the component) of rotation about a joint (see fig.1 below: element D) of the arm in order to conform to the complex geometry of a part. 

Both of the prior arts of Kuka and Comau are related to a robot arm;
It would have been obvious to one skilled in the art prior to the effective filing date to have modified the robot arm of Kuka to have a joint that would allow for 180° rotation of the arm and forming unit on the arm (and thus to allow the inversion of the forming angle set by the second roll) as this would allow the robot arm and forming unit to conform to more complex structural geometries of a part as is known in the art.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a joint that would allow for 180° rotation of the arm and forming unit on the arm as taught by Comau thereby having the robot arm is to rotate the forming unit to invert the forming angle set by the second roll in order to allow the robot arm and forming unit to conform to more complex structural geometries of a part as is known in the art, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

    PNG
    media_image1.png
    412
    720
    media_image1.png
    Greyscale























Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) and Kelsey (US4057990A) as applied to claim 1 above, and further in view of Dressing (US2076228A).

Regarding claim 15, Kuka in view of Ernest does not disclose including a slitting roll upstream relative to the first cam follower to cut the stationary component prior to the machine forming the cross-section.
Dressing teaches a roll-forming machine (abstract and fig.1: (1)) including a slitting roll (fig.1: (36)) upstream to cut a component prior to the machine forming the cross-section (page 1 col.2 paragraph 25 and page 2 col.1 paragraph 10).
	
Both of the prior arts of Kuka and Dressing are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka in view of Ernest and Kelsey to have a slitting roll as taught by Dressing in order to allow the blank being shaped to be cut to a desired size prior to shaping; thereby including a slitting roll upstream relative to the first cam follower to cut the stationary component prior to the machine forming the cross-section, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C) and Kelsey (US4057990A) as applied to claim 1 above, and further in view of Gil (US20110107808).
Regarding Claim 17, Kuka in view of Ernest and Kelsey does disclose wherein the robot arm is to move the forming unit is to move along the stationary component in a first pass in a first direction and in a second pass in a direction opposite the first direction.
Gil teaches a roll forming apparatus, comprising: 
a forming unit (fig.6B) having rolls which are adjustable;
wherein a component (fig.6B: (130)) is successively passed through the rolls as they are adjusted with the component being capable of being passed through in either alternating directions or the same direction successively (paragraph 0024). 
Both of the prior arts of Kuka and Gil are related to a roll forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have the stationary component in a first pass in a first direction and in a second pass in a direction opposite the first direction as taught by Gil as it is a known method in the art to alternately pass a component in successive passes between rolls, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



Claims 26 and 29 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kuka (DE202004012580U1 attached NPL, English Machine translation) in view of Ernest (CA2240249C), Kelsey (US4057990A) and Smith (US20100139350).

Regarding Claim 26, Kuka discloses a machine to form a cross-section in a component (fig.1: (6)) the machine (abstract and fig.1: (1)) (paragraphs 0022-0028) comprising:
a first roll (figs.2-3 and 8-11: (13)) to engage a first surface of the component (figs.1 and 8-11: (6)); 
a second roll (figs.2-3 and 8-11: (16)) to engage a second surface of the component opposite to the first surface (figs.1 and 8-11: (6));  
the first roll, the second roll, to move together along the stationary component (paragraphs 0024-0027 and 0046).
Kuka does not disclose a third roll to apply a force to the component to form the cross-section, a first angle of the third roll relative to the component being adjustable during movement of the component along the third roll; and a first cam follower upstream relative to the first, second, and third rolls; and a second cam follower downstream relative to the first, second, and third rolls, 
the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component, the second cam follower including a brush to contact the first roll, the brush to remove galvanization from the first roll, and the first, second, and third rolls and the first and second cam followers to move together along the component.

Smith teaches a machine to form a cross-section in a component (fig.7A: (304d)) the machine (abstract and fig.1: (100)) (paragraphs 0037-0039) comprising:
a first roll (figs.4A and 7A: (402b)) to engage the stationary component (figs.1 and 8-11: (6)); 
a second roll (figs.4A and 7A: (402a)) to set a forming angle for movement along the component; the component (figs.1 and 8-11: (6)) formed between the first roll and the second roll (fig.7A) (paragraphs 0039); 
a third roll (figs.4B and 7A: (404)) to engage the component to generate an interface between the component and the machine (paragraph 0039);
the third roll adjustable independently from the first and second rolls (paragraph 0039: each roller is adjustable independently);
a first angle (fig.4B and 7A: (404)) of the third roll relative to the component adjustable during movement of the component along the forming unit (paragraph 0039).

Both of the prior arts of Kuka and smith are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to a third roll to apply a force to the component to form the cross-section, a first angle of the third roll relative to the component being adjustable during movement of the component along the third roll as taught by Smith in order to allow the worked cross-sectional geometry to be more complex than what can be worked by only two rolls, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Ernest teaches a roll-forming apparatus (abstract and fig.1: (1)), comprising:
a first roll (fig.1: the top rolls of groups 1-4) and a second roll (fig.1: the bottom rolls of groups 1-4) to engage a component (web); 
a first cam follower (figs.1 and 4-6: (64) and (66) of element (10)) upstream relative to the first roll and the second roll (page 12 paragraph10-page 13 paragraph 5; figs.1 and 4-6: (64) and (66) of element (10) upstream relative to the top and bottom rolls of groups 1-4); and 
a second cam follower downstream relative to the first roll and the second roll (page 24 paragraph 15-page 25 paragraph 5; figs.1 and 14-16: (250) and (254) of the element (27) downstream relative to the top and bottom rolls of groups 1-4), 
the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component (figs.1 and 4-6: (64) and (66): pinch rolls and are of cylindrical shape in profile, so as to simply grip the upper and lower surfaces of the sides of the web where it enters the machine and ensure a positive feed of the web towards the downstream dies. figs.1 and 14-16: (250) and (254) to correct sideways deflection of the web).

Both of the prior arts of Kuka and Ernest are related a roll-forming apparatus;
Further, the prior arts of Kuka disclose the first roll (13) and the second roll (16) are mounted on the carriage (5) so as to move the first roll and the second roll together along the stationary component (paragraphs 0024-0027 and 0046);
And obviously when modifying the first and second rolls of Kuka by a first cam and second cam as taught by Ernest it will result to the first cam and second cam to be a part of the moving carriage (5) of Kuka thereby having the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kuka to have a first cam follower upstream relative to the first roll and the second roll; and a second cam follower downstream relative to the first roll and the second roll, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component as taught by Ernest thereby having the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the stationary component and the first roll, the second roll, the first cam follower, and the second cam follower to move together along the stationary component in order to ensure a positive feed of the web towards the downstream forming unit and to correct sideways deflection of the component (Ernest: page 24 paragraph 15-page 25 paragraph 5; and page 12 paragraph10-page 13 paragraph 5), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Kuka in view of Ernest does not disclose the second cam follower including a brush to contact the component, the brush to remove galvanization from the component.

Kelsey teaches a roll forming apparatus (abstract), comprising: 
including a brush to contact a component, the brush to remove chips or pieces of metal from the component (col.2 lines 47-58).
Both of the prior arts of Kuka and Kelsey are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second cam of the follower apparatus of Kuka in view of Ernest to have a brush as taught by Kelsey in order to wipe the workpiece so that chips or pieces of metal are swept away from contact with the rolls (Kelsey: col.2 lines 47-58); thereby having the second cam follower including a brush to contact the first roll, the brush to remove galvanization from the first roll; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 29, Kuka discloses the first roll, the second roll, (figs.2-3 and 8-11: (13) and (16)) form a forming unit (fig.1: (5)) (paragraphs 0023-0027), 
Ernest teaches wherein the first roll (the top rolls of groups 1-4), the second roll (the bottom rolls of groups 1-4), the first cam follower (figs.1 and 4-6: (64) and (66) of element (10)), and the second cam follower figs.1 and 14-16: (250) and (254) of the element (27)) form a forming unit (fig.1).
Smith teaches wherein the first, second, and third rolls form a forming unit (fig.9), the first roll, the second roll, and the third roll are to rotate at a speed equal to a speed that the component is moving along the forming unit (the rollers are moving at a speed equal to that of the component as the surfaces of the rolls and the surface of the component are contacting without slipping).
Therefore, the combination of Kuka in view of Ernest of Smith teaches wherein the first, second, and third rolls and the first and second cam followers form a forming unit, the first roll, the second roll, and the third roll to rotate at a speed equal to a speed that the component is moving along the forming unit.  

Regarding Claim 30, Kuka discloses the first roll, the second roll, (figs.2-3 and 8-11: (13) and (16)) form a forming unit (fig.1: (5)) (paragraphs 0023-0027), further including a robot arm to adjust a second  angle of the forming unit relative to the component (fig.1: the robot arm (3) of the element (12) of the six axes robot (2), joints capable of adjusting the angle of the forming unit relative to the component) (paragraph 0024);  
Ernest teaches wherein the first roll (the top rolls of groups 1-4), the second roll (the bottom rolls of groups 1-4), the first cam follower (figs.1 and 4-6: (64) and (66) of element (10)), and the second cam follower figs.1 and 14-16: (250) and (254) of the element (27)) form a forming unit (fig.1).
Smith teaches wherein the first, second, and third rolls form a forming unit (fig.9),
Therefore, the combination of Kuka in view of Ernest of Smith teaches wherein the first, second, and third rolls and the first and second cam followers form a forming unit, further including a robot arm to adjust a second angle of the forming unit relative to the component.  

Regarding Claim 31, Kuka discloses wherein the robot arm fig.1: the robot arm (3) of the element (12) of the six axes robot (2)) is to adjust a position of the forming unit relative to the component (paragraph 0024.  


Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20100139350) in view of Ernest (CA2240249C) and Kelsey (US4057990A).

Regarding claim 45, Smith discloses a machine to form a cross-section in a component (fig.1A: (102)) (paragraph 0030), the machine comprising: 
a first roll (figs.4A and 7A: (402b)) to engage the component; 
a second roll (figs.4A and 7A: (402a)) to set a forming angle for the component during movement (fig.1: (104)) of the component relative to the first and second rolls, the component formed between the first roll and the second roll (paragraph 0039); 

Smith does not disclose a first cam follower upstream relative to the first roll and the second roll; and a second cam follower downstream relative to the first roll and the second roll, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component, the second cam follower including a brush to contact the component, the brush to remove galvanization from the component.  

Ernest teaches a roll-forming apparatus (abstract and fig.1: (1)), comprising:
a first roll (fig.1: the top rolls of groups 1-4) and a second roll (fig.1: the bottom rolls of groups 1-4) to engage a component (web); 
a first cam follower (figs.1 and 4-6: (64) and (66) of element (10)) upstream relative to the first roll and the second roll (page 12 paragraph10-page 13 paragraph 5; figs.1 and 4-6: (64) and (66) of element (10) upstream relative to the top and bottom rolls of groups 1-4); and 
a second cam follower downstream relative to the first roll and the second roll (page 24 paragraph 15-page 25 paragraph 5; figs.1 and 14-16: (250) and (254) of the element (27) downstream relative to the top and bottom rolls of groups 1-4), 
the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component (figs.1 and 4-6: (64) and (66): pinch rolls and are of cylindrical shape in profile, so as to simply grip the upper and lower surfaces of the sides of the web where it enters the machine and ensure a positive feed of the web towards the downstream dies. figs.1 and 14-16: (250) and (254) to correct sideways deflection of the web).

Both of the prior arts of Smith and Ernest are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Smith to have a first cam follower upstream relative to the first roll and the second roll; and a second cam follower downstream relative to the first roll and the second roll, the first cam follower and the second cam follower to maintain a vertical position of a peripheral edge of the component as taught by Ernest in order to ensure a positive feed of the web towards the downstream forming unit and to correct sideways deflection of the component (Ernest: page 24 paragraph 15-page 25 paragraph 5; and page 12 paragraph10-page 13 paragraph 5), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Smith in view of Ernest does not disclose the second cam follower including a brush to contact the component, the brush to remove galvanization from the component.

Kelsey teaches a roll forming apparatus (abstract), comprising: 
including a brush to contact a component, the brush to remove chips or pieces of metal from the component (col.2 lines 47-58).

Both of the prior arts of Smith and Kelsey are related a roll-forming apparatus;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second cam of the follower apparatus of Smith in view of Ernest to have a brush as taught by Kelsey in order to wipe the workpiece so that chips or pieces of metal are swept away from contact with the rolls (Kelsey: col.2 lines 47-58); thereby having the second cam follower including a brush to contact the component, the brush to remove galvanization from the component; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Claims 46-47 rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20100139350) in view of Ernest (CA2240249C) and Kelsey (US4057990A) as applied to claim 45 above, and further in view of Bosl (US4969346A).
Regarding claim 46, Smith discloses wherein the second roll includes an upper portion and a lower portion (fig.4A: the upper portion above the element (402a) and the lower portion below the element (402a)), 
a diameter of the second roll to decrease from an intersection between the upper and lower portions toward edge of the lower portion distal to the intersection (fig.4A: the decreasing in the diameter (402a))
Smith does not disclose a diameter of the second roll to decrease from an intersection between the upper and lower portions toward both a first edge of the upper portion distal to the intersection and a second edge of the lower portion distal to the intersection, the second roll to include a rounded surface at the intersection.  

Bosl teaches a roll forming apparatus (abstract), comprising: 
a roll (fig.3: (51)) includes a diameter (fig.3: (66)) decreases from the top toward distal edges.
Both of the prior arts of Smith and Bosl are related to a roll forming apparatus;
Further, regarding the term upper portion and lower portion are depending on how the roll positioned, if the roll is tilted at an angle it will result the roll to have upper portion and lower portion;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second roll of the  apparatus of Smith to have the shape of the roll as taught by Bosl, thereby having a diameter of the second roll to decrease from an intersection between the upper and lower portions toward both a first edge of the upper portion distal to the intersection and a second edge of the lower portion distal to the intersection, the second roll to include a rounded surface at the intersection, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 47, Bosl teaches wherein the first edge of the right portion is closer to the intersection than the second edge of the left portion is to the intersection;
regarding the term upper portion and lower portion are depending on how the roll positioned, if the roll is tilted at an angle it will result the roll to have upper portion and lower portion
therefore, the modification of Smith in view of Bosl wherein the first edge of the upper portion is closer to the intersection than the second edge of the lower portion is to the intersection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725